Cooke, Sp. J.,
delivered the opinion of the court.
By an act of the Legislature passed March 20, 1858, "the DeSoto Insurance and Trust Company was ineor- , porated with power to conduct ,a fire and life insurance business, the capital stock not to exceed $300,000.
By the tenth section of said act of incorporation it was provided, “that said company shall pay to the State an annual tax of one-half of one per cent on each share of the capital stock subscribed, which shall be in lieu of all other taxes.” . By a subsequent act of the Legislature passed February 12, 1869, the president, and directors of said company were empowered, upon being authorized by a vote of the stockholders, .to discontinue the business of insurance and adopt that •of banking, under the. name and style of the Union and Planters’ Bank of Memphis, with privilege of increasing the capital stock to a sum not exceeding '$1,000,000, retaining “all their present rights, privileges *402and immunities, excepting only that of insurance.” The-stockholders authorized the change, the capital stock was increased to $600,000, a banking institution was-organized under the style of the Union and Planters” Bank of Memphis, and has continued to conduct a general banking business ever since. It provided itself with a banking house in Memphis necessary for the-conduct of its business, which was paid for out of its capital stock and which it occupies and uses exclusively as its banking house and place of business.
The DeSoto Insurance and Trust Company and the Union and Planters'* Bank of Memphis have regularly paid the one-half of one per cent upon each share of the capital stock subscribed as required by section ten of said act of 18-58. The capital stock subscribed to the Union and Planters* Bank is now worth one dollar and forty cents on the dollar. The municipality of Memphis assessed said banking house for taxes for the-years 1874, 1875, 1876, 1877 and 1878, at the same rate and .in the same manner that other real estate in the city was assessed, and which is standing uncollected upon the tax books of the extinct municipality of Memphis, in the hands of Minor Merri wether, back-tax collector and receiver of said municipality, who is seeking to collect the same. The above agreed state of facts was submitted to the chancellor for adjudication as to the validity of said assessment, and the liability of said bank to pay said taxes. Said Union and Planters’ Bank insists, that by virtue of said tenth, section of said act of 1858, and their payment of one-half of one per cent upon each share of its capital *403stock subscribed, said banking house, etc., are exempt-from said municipal taxes.
For the State it is insisted that said tenth section' is in contravention of the Constitution of 1834, which-was in force at the dates both of the passage of said acts of 1858 and of 1869, and the organization of said bank, thereunder, and also of the Constitution of 1870' and of the bill of rights, and that said tenth section, so far as it attempts to restrict the power of subsequent Legislatures to tax the property of said bank was a nullity, and if the immunity existed under the-act of 1858, it was not transferred or continued by the act of ¿1869, and does not' exist in favor of said Union and Planters’ Bank.
The chancellor determined the questions submitted in favor of the bank, and the State has appealed.
The main questions submitted and relied upon in behalf of the State have been so often adjudicated and determined both by this court and the Supreme-Court of the United States as not to require any further discussion or attempt at elucidation, and the' cases are too familiar to require citation. That charters of incorporation are contraeos between the State and corporation, the obligation of which cannot be impaired ; and that the Legislature • had power under the Constitution of 1834 to grant to incorporations created by it either partial or total immunity from taxation for any length of time it deemed proper, has been held by the uniform current of decisions of this court and also of the Supreme Court of the United States, and while this latter power has been se*404riously questioned and dissented from by some of the most eminent jurists. And while it may be conceded that if it were a new question it might well be determined against the power, we concur in the opinion so often announced, that it has been too long settled now to be disturbed. Its practical importance in this -State has been greatly lessened by the adoption of the Constitution of 1870. Hence we dismiss this ■branch of the case without further comment.
It is insisted, however, that if it is granted that the immunity existed under the original act, it only belonged to the corporation as an insurance company, .and was not continued to it as a banking corporation under the act of 1869, which was amendatory of the -original act. The only changes of the original charter made or authorized by the act of 1869 was the privilege of changing the business of the company .from that of insurance to that of banking, to change its name and authorize the increase of its capital .•stock, expressly retaining “all their present rights, privileges and immunities, excepting only that of insurance.” This was not to abolish the original incorporation, or to grant a new charter, or to in any manner restrict the rights or powers originally possessed by it, except as to the business of insurance. “It is evident,” says Mr. Morawitz, “that a State may authorize a corporation to alter its original enterprise and exercise new franchises to any e2tent without impairing any contract with the corporators -or between the corporators. The effect of such a law is merely permissive; it enables the corporation *405to exercise new powers without breach of the law,, but it tabes away no existing power, and effects no existing right”: Mor. on Priv. Cor., sec. 455; see also 92 U. S. 665. But if this v ere not so — the-statute by which these changes were authorized expressly reserved to the company as before stated, “all their present rights, privileges and immunities excepting only that of insurance.” The principal if not the only immunity possessed by the company was the right to pay one-half of one per cent per annum upon the-capital stock subscribed in lieu of all other taxes, and to have immunity from any other or further taxation upon complying with this provision of the charter. And that this immunity was continued to the company in its new business by the express terms of the 21st section of the act of 1869, also, is too well settled to admit of any doubt: Railroad Co. v. Hicks, 9 Baxt., 442; Wilson v. Gains, Ib., 546; Gaines v. Whitworth, 8 Lea, 594. And it has been so in effect determined both by this court and the Supreme Court of the United States in regard to the indentical charter now under consideration. In the case of Memphis v. Farrington, 8 Baxt., 539, Farrington was the owner of a number of shares of stock in this identical Union and Planters’ Bank, upon which the State-assessed taxes, the payment of which was resisted upon the grounds that the shares of stock were exempt under the above cited provisions of the charter.
In the opinion of this court, delivered in that case,, it was conceded that under the provisions of the charter the payment of one-half of one per cent had the *406■effect' to relieve or exempt the capital slock of the bank from the payment of any other taxes. But it -was held that as there was a distinction between the ■capital stock of ihe bank and the shares of stock •owned and held by individuals, it was not the purpose of the Legislature to exempt both, and hence ■the' individual shares of stock owned by Farrington ■v?ere subject -to taxation. The cause was taken by ■appeal to the Supreme Court of ■ the United States, where it was held that the charter was a contract between the State and the bank, and the tax of one-half of one per cent on each share of the capital stock was in lieu of all other taxes, and hence the shares of sdd capital stock were not subject to any additional tax in the hands of the holder. Hence the judgment of this court was reversed with directions to enter a decree in favor of the stockholders: 95 U. S., 679. While we are aware of the rule that where there is any doubt as to the power to assess the tax, the doubt must be resolved in favor of the power, yet conceding the rule to its fullest ■extent, standing- as this case does,' we can not see where there has been any room left for a possible doubt by the direct decisions upon the very questions involved.
That the banking house necessary for and actually ■used in the conduct of the business of the company is covered by the- exemptions: See DeSoto Bank v. Memphis, 6 Baxt., 415; Bank of Commerce v. McGowan, 6 Lea, 703.
It is, however, insisted now that inasmuch as tjhe *407capital stock of the company was restricted by the original charter to $300,000, and by the amendatory net was allowed to be increased not to exceed $1,000,-000, and was actually increased to $600,000, and as ■ it was their present rights, privileges and immunities which were retained, although whatever the immunities the company then had are still possessed by the defendant bank. . Yet it is only applicable to the amount of capital stock it then had, and can not extend to the increased capital stock of the company. "We are unable to yield assent to this proposition. In the cases above referred to in which this same •charter has been construed no such question was raised or insisted upon, but the immunities of the charter ■exempting the company from any further or other tax•ation except one-half of one per cent upon each .-share of its capital stock subscribed, was taken and ‘.held to apply to the entire capital stock then subscribed (and which was stated to be $675,000), as well ■ that which was subscribed after as before said amend;ment of 1869. No question was made as to whether 'the shares of stock owned by Farrington were subscribed before or after said amendment to the charter, •or whether they were of the original or increased capital stock of said corporation.
Again it will be observed that the provision of the original charter was not to pay one-half of one per cent upon $300,000 of capital stock, but while as the • charter then was the capital stock was not permitted to exceed that sum, yet the provision was to pay one-Nalf of one per cent upon each share of the capital *408stock subscribed, which was to be in lieu of all other taxes, etc. The amendment simply granted the company the privilege of increasing the capital stock to ■ a sum not exceeding $1,000,000, but the charter immunity of paying one-half of one per cent upon each share subscribed in lieu of all other taxes, was in no-manner whatever attempted to be changed or interfered with. They could have increased it to any amount less or greater than they did not to exceed' $1,000,000, or permitted it to have remained as it was, and the obligation to pay simply attached when the shares were subscribed, and upon the amount subscribed. That the rights vested under the charter in question could not be affected by the Constitution of 1870 is perfectly plain. As we have seen, it was-a contract between the State and the bank, and a convention of a State has no more power than a-Legislature to violate the obligation of contracts: 9 Yer, 495; 1 Heis., 284; 4 Wallace, 595.
Other questions have been raised in argument which-we deem it unnecessary to notice, as they are all-resolved under the principles already announced. The result is that the chancellor’s decree must be affirmed. The parties each will pay one-half the costs.